DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3 2022 has been entered.
Receipt of Arguments/Remarks filed on November 3 2022 is acknowledged. Claims 5, 7, 9-16, 21-26, 31-32, 36-39, 41-87 and 89 were/stand cancelled. Claims 1-4, 6, 8, 17-20, 27-30, 33-35, 40, 88 and 90 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60656580, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 1 and 17 recites the composition does not include an emulsifier comprising a hydrophobic group selected from the group consisting of (a) an alkyl group of at least 16 carbon atoms; (b) an alkenyl group of at least 16 carbon atoms; and (c) an aralkyl or an aralkenyl group of at least 20 carbon atoms.    Instant claim 90 recites the composition does not include a thickener system comprising at least two emulsifiers.  Applicants indicate support for these limitations is found in US Patent 6090395 which is incorporated by reference.  However, provisional 60656580 does not include such an incorporation by reference.  Thus, this prior filed application fails to provide adequate support or enablement for the claimed subject matter.
Thus, the effective filing date of claims 1-5, 6, 8, 17-20, 27-30, 33-35, 40, 88 and 80 is March 6 2006 as all of the claims include the unsupported subject matter.  
Claim Objections
Claim 4 is objected to because of the following informalities:  The acronym “PEG” is not defined in the claims.  When an acronym is used in a claim set, it should be defined the first time it appears in the claims.  For the purposes of examination, the term “PEG” is interpreted to mean polyethylene glycol.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8, 17-20, 27-30, 33-35, 40, 88 and 90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 1, 17 and 90 introduce new matter as the claims recite the limitations: composition does not include an emulsifier comprising a hydrophobic group selected from the group consisting of (a) an alkyl group of at least 16 carbon atoms; (b) an alkenyl group of at least 16 carbon atoms; and (c) an aralkyl or an aralkenyl group of at least 20 carbon atoms and that the composition does not include a thickener system comprising at least two emulsifiers.   There is no support in the specification for this limitation.  Applicants indicate support can be found in US Patent 6090395 which is incorporated by reference.  37 CFR 1.57  (c) indicates that an incorporation by reference must: (1) express a clear intent to incorporate by reference by using the rood words “incorporate” and “reference” and (2) clearly identify the referenced patent, application or publication. Here Applicants utilize the language of incorporate by reference and identifies the referenced patent.  Essential material may be incorporated by reference but only by way of an incorporation by reference to a US Patent or US patent application publication.  Here, the incorporation by reference is made ot a US Patent clearly meeting the requirements of 37 CFR 1.57 (d).  Pursuant to 37 CFR 1.57 (h) a clear intent to incorporate the information by reference must be present.  “To incorporate material by reference, the host document must identify with detailed particularity what specific material it incorporates and clearly indicate where that material is found in the various documents” Advanced Display Systems, Inc. v. Kent State Univ., 212 F.3d 1272, 54 USPQ2d 1673 (Fed. Cir. 2000).   Here the instant specification indicates the material of the US Patent incorporated is the emulsifiers and polyethoxylated fatty acid surfactants.  US Patent 6090395 teaches a thickener system comprising at least one emulsifier wherein the emulsifier comprises at least one hydrophobic group and at least one hydrophilic group, wherein: (i) the hydrophobic group is comprised of an alkyl group of at least 16 carbon atoms; an alkenyl group of at least 16 carbon atoms; or an aralkyl or an aralkenyl group of at least 20 carbon atoms; and (ii) the hydrophilic group is comprised of ethylene oxide/propylene oxide copolymers having 2-150 moles of ethylene oxide plus propylene oxide per mole of hydrophobe bonded to the hydrophobe through an ether or ester bond and optionally terminated by an alkyl or alkenyl group of 1 to 36 carbon atoms or an aralkyl of between 6 and 36 carbon atoms (column 2, lines 35-53).  Preferably at least two emulsifiers are taught (column 6).  However, the instant claims merely recite the hydrophobic group.  The claims do not exclude the hydrophilic portion as well.  Thus, the scope of the excluded emulsifiers is broader in scope than the scope of the emulsifiers taught in   US Patent 6090395.  Additionally, the recitation of the two emulsifiers includes the previously identified emulsifier (i.e. comprising both the hydrophobic and hydrophilic group).  Instant claim 90 excludes any two emulsifiers.  Thus, the scope of the claims is broader than the support provided by the reference incorporated.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Response to Arguments
Applicants’ arguments filed November 3 2022 have been fully considered but they are not persuasive. 
Applicants argue that the written description requirement does not demand the exactitude required by the Office action.  It is argued that the specification must reasonably convey to those skilled in the art that the inventor had possession of the claimed subject matter.   It is argued that the written description requirement does not demand that the exact words of the claim are found in the specification.  The arguments refer to negative limitations.  It is stated that negative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation but this is not the only way.  Claim 1 recites a composition that does not include an emulsifier comprising a hydrophobic group selected from a particular Markush group.  Claim 90 recites the foamable alcohol composition does not include a thickener system comprising at least two emulsifiers.  It is argued that these claims are supported by the specification.  It is argued the present application incorporates Asmus (US Patent 6090395). Asmus discloses the subject matter recited in claims 1 and 90 excluded by the negative limitation.  It is argued that the instant specification also teaches that prior art alcohol disinfectant solutions are generally thickened but thick alcohol-containing compositions have disadvantages.  It is argued that a person skilled in the art would understand form the present specification that Applicant was in possession of such compositions.  It is argued that the instant specification provides examples of composition that do not have two emulsifiers.
Regarding Applicants’ arguments, MPEP 2173.05(i) makes it clearly that “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F. 2d 1008, 1019, 194 USPG 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd, App. 1983),aff'd mem., 738 F. 2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prime facie case for lack of descriptive support. Ex parte Parks, 30 USPQ 2d 1234, 1238 (Bd. Pat. App. & Inter. 1993). Therefore, the failure to mention something in the specification is not justification for an exclusionary proviso. Additionally, a description which renders the claim invention obvious does not satisfy the written description requirement (p 1172, Ariad v. Eli Lilly, 598 F3d 1336, 94 USPQ2d 1161, citing Lockwood v. Am. Airlines).  MPEP 2163.  While Applicants have incorporated by reference the teachings of Asmus and while a positive recitation provides support for an exclusionary proviso, Applicants are attempting to exclude thickeners which are broader in scope than those recited in Asmus.  The specification does not contemplate excluding any particular emulsifier.  While Applicants would have support for excluding the specific emulsifiers taught in Asmus, that is not what the instant claims recite.  Asmus  teaches a thickener system comprising at least one emulsifier wherein the emulsifier comprises at least one hydrophobic group and at least one hydrophilic group, wherein: (i) the hydrophobic group is comprised of an alkyl group of at least 16 carbon atoms; an alkenyl group of at least 16 carbon atoms; or an aralkyl or an aralkenyl group of at least 20 carbon atoms; and (ii) the hydrophilic group is comprised of ethylene oxide/propylene oxide copolymers having 2-150 moles of ethylene oxide plus propylene oxide per mole of hydrophobe bonded to the hydrophobe through an ether or ester bond and optionally terminated by an alkyl or alkenyl group of 1 to 36 carbon atoms or an aralkyl of between 6 and 36 carbon atoms (column 2, lines 35-53).  Preferably at least two emulsifiers are taught (column 6).  Therefore, Asmus teaches emulsifiers which contain two functional groups, at least one hydrophobic and at least one hydrophilic group.  The instant claims only refer to the hydrophobic group.  Therefore, the exclusion is broader in scope than those emulsifiers taught in Asmus.  Additionally, while Asmus contemplates two emulsifiers, this are two emulsifiers of the specific type taught.  However, Applicants claims are directed to excluding a thickener system that excludes any two (or more) emulsifiers.  While the exact words recited in the claims are not required to provide support, the concept must be supported.  Applicants have not contemplated excluding any thickener system comprising at least two emulsifiers or contemplated any emulsifier that has a hydrophobic group as claimed.   Applicants have other avenues which may be supported to exclude ingredients, such as consisting of language.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 as currently written is vague and indefinite.  The claim recites “microcapsule” mineral oil.  While mineral oil is not indefinite.  It is unclear what is meant by “microcapsule” mineral oil.  Is this mineral oil encapsulated in a mineral oil? Or if applicants intend for a different structure and these are two different species.  The specification does not provide clarity as the specification only mentions microcapsule mineral oil in a single instance.  
Claim 28 as currently written is additionally vague and indefinite.  The claim is directed to a foam stabilizing agent wherein two agents claimed are encapsulated oil and microcapsule mineral oil.  It is unclear how an encapsulated oil can stabilize the foam.  If it is the oil which is encapsulated then its not available to interact with anything to stabilize.  If it is the encapsulating material or the microcapsule, the claim does not reflect this is the stabilizer.  The other compounds listed in the Markush have specific structures and thus it is clear what is included.  Here encapsulated oil and “microcapsule” mineral have no structure with which to determine what is the foam stabilizing agent.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1)	Claims 1-4, 6, 8, 17-20, 27-30, 33-35, 40, 88 and 90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of the U. S. Patent No. 8,679,516 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a foamable alcohol composition, comprising:
(a)	at least one C1-4 alcohol present in an amount greater than about 40% v/v of the total composition;
(b)	at least one effective physiologically acceptable silicone-based surface active agent, which includes a lipophilic chain containing a silicone backbone, for foaming present in an amount of at least 0.01% by weight of the total composition; and
(c)	water present in an amount to balance the total composition to 100% by weight;
wherein the foamable alcohol composition does not include an emulsifier comprising a hydrophobic group selected from the group consisting of:(A) an alkyl group of at least 16 carbon atoms; (B) an alkenyl group of at least 16 carbon atoms; and (C) an aralkyl or an aralkenyl group of at least 20 carbon atoms.
The conflicting claims are also drawn to a foamable alcohol composition, comprising:
(a)	at least one C1-4 alcohol present in an amount greater than about 40% v/v of the total composition;
(b)	at least one effective physiologically acceptable silicone-based surface active agent, which includes a lipophilic chain containing a silicone backbone, for foaming present in an amount of at least 0.01% by weight of the total composition; and
(c)	water present in an amount to balance the total composition to 100% by weight;
wherein the composition is stored in an unpressurized dispenser having a dispenser pump and is mixed with air at low pressure, it dispenses foam therefrom;
wherein the composition further comprises at least one additional surfactant; or a foam stabilizing agent; or one or more agent (i.e. moisturizers, emollients, lipid layer enhancer), or a preservative, or an antimicrobial agent, or an additional constituent recited therein.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-19 of the U. S. Patent No. 8,679,516 B2, and claims 1-4, 6, 8, 17-20, 27-30, 33-35, 40, 88 and 90 in the instant application are obvious variant, and they are not patentability distinct to each other.

(2)	Claims 1-4, 6, 8, 17-20, 27-30, 33-35, 40, 88 and 90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 and 17-32 of the U. S. Patent No. 8,309,111 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are set forth above.
The conflicting claims are drawn to an unpressurized dispenser having a dispenser pump for storing and mixing a foamable composition with air and dispensing foam, wherein the composition comprises:
(a)	at least one C1-4 alcohol present in an amount greater than about 60% v/v of the total composition;
(b)	an effective physiologically acceptable silicone-based surface active agent for foaming, i.e. polyether-modified polysiloxanes, present in an amount of at least 0.01% by weight of the total composition;
(c)	water present in an amount to balance the total composition to 100% by weight;
wherein the composition is mixed with air at low pressure to form a foam; and
wherein the composition further comprises at least one additional surfactant; or a foam stabilizing agent; or one or more agent (i.e. moisturizers, emollients, lipid layer enhancer), or a preservative, or an antimicrobial agent, or an additional constituent recited therein.
The instant and conflicting claims differ in that the instant claim 1 recites the alcohol is present in an amount greater than about 40% v/v of the total composition, whereas the conflicting claim 1 recites the alcohol is present in an amount greater than about 60% v/v of the total composition.  However, the instant claim 89 recites that the alcohol can be present in an amount of at least 65% v/v of the total composition, which overlap with the “greater than 60% v/v of the total composition” as the conflicting claim 1.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-15 and 17-32 of the U. S. Patent No. 8,309,111 B2, and claims 1-4, 6, 8, 17-20, 27-30, 33-35, 40, 88 and 90 in the instant application are obvious variant, and they are not patentability distinct to each other.

(3)	Claims 1-4, 6, 8, 17-20, 27-30, 33-35, 40, 88 and 90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of the U. S. Patent No. 8,263,098 B2 in view of SCHOLZ et al. (U. S. Patent No. 5,951,993, cited in the Office action mailed on May 1 2017).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims set forth above
The conflicting claims are drawn to an alcohol composition, comprising:
(a)	at least one C1-4 alcohol or mixtures thereof, present in an amount between about 60% v/v to about 80% v/v of the total composition;
(b)	an effective physiologically acceptable silicone-based surface active agent for foaming, present in an amount of about 0.01% to about 10 % by weight of the total composition;
(c)	a foam stabilizing agent;
(d)	one or more moisturizers, emollients, lipid layer enhancer or combinations thereof; and
(e)	water present in an amount to balance the total composition to 100% by weight;
wherein the composition is stored in an unpressurized dispenser having a dispenser pump for mixing the disinfecting composition with air and dispensing foam therefrom;
wherein the composition further comprises at least one additional surfactant; or a preservative; or an additional constituent, as recited therein.
The instant and conflicting claims differ in that the instant claim 1 recites the alcohol is present in an amount greater than about 40% v/v of the total composition, whereas the conflicting claim 1 recites the alcohol is present in an amount between about 60% v/v to about 80% v/v of the total composition.  However, the instant claim 89 recites that the alcohol can be present in an amount of at least 65% v/v of the total composition, which overlap with the amount range recited in the conflicting claim 1.
The instant and conflicting claims also differ in that the instant composition further includes an additional antimicrobial agent (see: instant claims 34-35), whereas the conflicting composition does not expressly teach the inclusion of an antimicrobial agent in their composition.  The deficiency is taught by the reference SCHOLZ.
SCHOLZ teaches a stable hydro-alcoholic composition comprising the similar ingredients as those recited in the instant composition set forth above.  SCHOLZ teaches that the hydro-alcoholic composition can be formulated into products for skin disinfection and antimicrobial purposes.
SCHOLZ discloses an example of the hydro-alcoholic composition, wherein the composition can comprise chlorhexidine gluconate (see column 49, Example 37).  As such, it reads on the “antimicrobial agent is a chlorhexidine salt” as recited in the instant claims 34-35.
One ordinary skilled in the art at the time the invention was made would have been obvious to further incorporate additional ingredient that can provide a desirable effect, i.e. an antimicrobial agent, into the conflicting composition and to arrive at the instantly claimed alcoholic composition because SCHOLZ teaches that preservative ingredients, such as chlorhexidine gluconate, can be included in a hydro-alcoholic composition to  formulate products which are useful and desirable for skin disinfection and antimicrobial purposes.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-25 of the U.S. Patent No. 8,263,098 B2 in view of SCHOLZ, and claims 1-4, 6, 8, 17-20, 27-30, 33-35, 40, 88 and 90 in the instant application are obvious variant, and they are not patentability distinct to each other.

(4)	Claims 1-4, 6, 8, 17-20, 27-30, 33-35, 40, 88 and 90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30, 32-46, 48-79, 81-111, 113-127 and 129-132 of the U.S. Patent No. 7,199,090 B2 in view of SCHOLZ et al. (U. S. Patent No. 5,951,993, cited in the Office action mailed on May 1 2017).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are set forth above.
The conflicting claims are drawn to a foamable alcohol composition, comprising:
(a)	a C1-4 alcohol or mixtures thereof, present in an amount greater than 40% v/v of the total composition;
(b)	an effective physiologically acceptable fluorinated surface active agent for wetting and foaming, present in an amount of at least 0.001% by weight of the total composition;
(c)	water present in an amount to balance the total composition to 100% by weight;
wherein the composition further comprises a foam stabilizing agent; one or more moisturizers, emollients, lipid layer enhancer or combinations thereof; an antimicrobial agent; at least one additional surfactant; or a preservative; or an additional constituent;
wherein the composition is stored in an unpressurized dispenser having a dispenser pump for mixing the disinfecting composition with air and dispensing foam therefrom.
The instant and conflicting claims differ in that the instant claims (i.e. claim 1) recites surface active agent is a silicone-based surface active agent, whereas the conflicting claims (i.e. claim 1) recite the surface active agent is a fluorinated surface active agent.  The deficiency is taught by the reference SCHOLZ et al.
SCHOLZ teaches a stable hydro-alcoholic composition, which can be formulated into products for skin disinfection, i.e. surgical hand preparation or patient skin preparation, or antimicrobial purposes.
	SCHOLZ teaches the composition comprises water and the following components, such as: (a) a lower chain C1-C4 alcohol (see column 49, Example 37; & see column 4, lines 51-61); and (b)	 a group of siloxane compounds, i.e. dialkoxy dimethicones and polyether/polysiloxane copolymers (e.g. dimethicone copolyols), for emulsifying and to promote the stability of the thickener system, present in an amount, i.e. 0.5 % by weight of the composition.  As such, the siloxane compounds taught by SCHOLZ reads on the similar “silicone-based surfactant”, as recited in the instant claim 1.
One ordinary skilled in the art at the time the invention was made would have been obvious to include the silicone-based surface active agents, i.e. the siloxane compounds taught by SCHOLZ, into the conflicting foamable alcohol composition to arrive at the instant alcohol composition because SCHOLZ teaches that the siloxane compounds are desirable, i.e. they can provide emulsification and stabilization effects, and can be included in the stable hydro-alcoholic composition to formulate into products useful for surgical hand or patient skin preparation, or antimicrobial purposes.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-30, 32-46, 48-79, 81-111, 113-127 and 129-132 of the U.S. Patent No. 7,199,090 B2 in view of SCHOLZ, and claims 1-4, 6, 8, 17-20, 27-30, 33-35, 40, 88 and 90 in the instant application are obvious variant, and they are not patentability distinct to each other.

Response to Arguments
Applicant's arguments filed November 3 2022 are acknowledged.  The rejections are maintained since applicant has not made any substantive arguments traversing the rejection.
Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 17-19, 33, 88 and 90 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hoang et al. (US Patent No. 5629006).
The instant application claims a foamable alcohol composition, comprising:
(a)	at least one C1-4 alcohol present in an amount greater than about 40% v/v of the total composition;
(b)	at least one effective physiologically acceptable silicone-based surface active agent, which includes a lipophilic chain containing a silicone backbone, for foaming present in an amount of at least 0.01% by weight of the total composition; and
(c)	water present in an amount to balance the total composition to 100% by weight;
wherein the foamable alcohol composition does not include an emulsifier comprising a hydrophobic group selected from the group consisting of:(A) an alkyl group of at least 16 carbon atoms; (B) an alkenyl group of at least 16 carbon atoms; and (C) an aralkyl or an aralkenyl group of at least 20 carbon atoms.
Hoang et al. is directed to skin disinfecting formulations.  Claimed is a skin disinfecting formulation comprising   (a) an alcohol in an amount from about 50 to about 80 weight percent of the total composition;  (b) a polyalkylaneoxide dimethylsiloxane copolymer in an amount from about 0.02 to about 5 weight percent of the total composition;  (c) a lauramidopropyl betaine, a fatty acid alkanolamide, an ammonium lauryl sulfosuccinate, or an amphoteric surfactant in an amount from about 5 to about 25 weight percent of the total composition;  (d) ethoxylated lanolin in an amount from about 1 to about 5 weight percent; (e) nonylphenoxy polyethylenoxy alcohol or ethoxylated linear fatty alcohols in an amount from about 1 to about 10 weight percent; (f) a polyalkylene glycol in an amount from about 0.5 to about 5.0 weight percent of the total composition; (g) a moisturizer and/or emollient selected from the group consisting of polyols and cetylethers in an amount from about 0.05 to about 5.0 weight percent of the total composition; and (h) water in an amount from about 6 to about 30 weight percent of the total composition (claim 1).  The alcohol is ethanol or isopropanol (claim 4).  Example 1 shows the various formulations wherein the ingredients are mixed.  It is taught that due to the disinfecting properties of alcohol, it is desirable to produce a skin disinfecting formulation with alcohol which is mild and gentle to the skin, foams and is effective against microorganisms (column 1, lines 40-44).  A foaming surfactant is utilized to enhance the foamability of the formulation (column 4, lines 3-5).  Preservatives are included in an amount from 0.01 to about 5 wt% (claim 3).  
Regarding the excluded emulsifier, the foaming surfactant lauramidopropyl betaine while possess an alkyl group has less than 16 carbon atoms.  The emulsifier included ethoxylated lanolin which does not appear to containing fatty acids with an alkyl chain of at least 16 carbon atoms.  
	Regarding claim 2, Hoang et al. teaches the ingredients are mixed.  Since no pressure is indicated it is reasonably concluded it is as low pressure.  Hoang et al. indicates that the composition foams.  Since mixing would necessarily incorporate air, it is interpreted that Hoang et al. is capable of foaming with mixed with air as required by claim 2.  
Regarding claim 17-19, lauramidopropyl betaine is taught as a foaming surfactant which is a betaine surfactant for adjusting the foam properties. 
Regarding claim 88, Hoang et al. does not teach the inclusion of a propellant.  
Regarding claim 90, the thickener taught (exemplified and claimed) is not necessarily an emulsifier and only one thickener is required.  
Thus, Hoang et al. expressly teaches a foamable alcohol composition comprising the same alcohols in an amount falling within the scope claimed, a silicone based surfactant in an amount falling within the scope and water falling within the scope wherein the composition does not include the excluded emulsifiers.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6, 8, 17-19, 27-30, 33-35, 40, 88 and 90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoang et al. as applied to claims 1-2, 17-19, 33, 88 and 90 above.
Applicant Claims

The instant application claims the effective silicone-based surface active agent for foaming is physiologically compatible, and wherein the silicone-based surfactant is selected from the group consisting of silicone ethoxylates, silicone glycerol esters, silicone amine oxides, silicone acetylenic alcohol derivatives, silicone carboxylates, silicone sulphates, silicone phosphates, silicone imidazole quats, silicone amino quats, silicone phosphate esters, silicone carbohydrate derivatives, silicone isethionates, silicone sulfonates, silicone betaines, silicone alkyl quats, silicone amino propionates, silicone esters, silicone polyamides, and silicone hydrocarbon surfactants
The instant application claims a foam stabilizing agent present in an amount up to about 10% by weight of the total composition.
The instant application claims the foam stabilizing agent is selected from the group consisting of glycolether, glycerine, butyleneglycol, behentrimonium chloride, or cetrimonium chloride and combinations thereof.
The instant application includes an antimicrobial such as a chlorhexidine salt.
The instant application claims the composition further comprises constituents selected from the group consisting of organic gums and colloids, lower alkanolamides of higher fatty acids, short chain diols and/or triols, fragrance, coloring matter, ultraviolet absorbers, solvents, suspending agents, buffers, conditioning agents, antioxidants, bactericides and medicinally active ingredients, and combinations thereof.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hoang et al. is directed to skin disinfecting formulations.  Claimed is a skin disinfecting formulation comprising   (a) an alcohol in an amount from about 50 to about 80 weight percent of the total composition;  (b) a polyalkylaneoxide dimethylsiloxane copolymer in an amount from about 0.02 to about 5 weight percent of the total composition;  (c) a lauramidopropyl betaine, a fatty acid alkanolamide, an ammonium lauryl sulfosuccinate, or an amphoteric surfactant in an amount from about 5 to about 25 weight percent of the total composition;  (d) ethoxylated lanolin in an amount from about 1 to about 5 weight percent; (e) nonylphenoxy polyethylenoxy alcohol or ethoxylated linear fatty alcohols in an amount from about 1 to about 10 weight percent; (f) a polyalkylene glycol in an amount from about 0.5 to about 5.0 weight percent of the total composition; (g) a moisturizer and/or emollient selected from the group consisting of polyols and cetylethers in an amount from about 0.05 to about 5.0 weight percent of the total composition; and (h) water in an amount from about 6 to about 30 weight percent of the total composition (claim 1).  The alcohol is ethanol or isopropanol (claim 4).  Block copolymer is polydimethylsiloxane-polyethylene oxide (SILWET surfactant).  Other class of SILWET surfactants include branched polydimethylsiloxane to which polyesters have been attached through condensation.  They have the general formula:  
    PNG
    media_image1.png
    69
    219
    media_image1.png
    Greyscale
where PE=-(EO)m(PO)nR where R is a lower alkyl group.  By varying the coefficients x, y, m and n, a broad range of SILWET surfactants are produced (column 3, lines 46-65).  Thickening agents include celluloses, pluronics (column 4 and claim 2).  Example 1 shows the various formulations wherein the ingredients are mixed.  It is taught that due to the disinfecting properties of alcohol, it is desirable to produce a skin disinfecting formulation with alcohol which is mild and gentle to the skin, foams and is effective against microorganisms (column 1, lines 40-44).  A foaming surfactant is utilized to enhance the foamability of the formulation (column 4, lines 3-5).  Moisturizers include lanolin, propylene glycol, glycerin, etc. The moisturizers soften and soothe the skin (column 6, lines 9-24).  Preservatives are included to maintain stability under use and storage conditions (column 5, lines 18-20).  Preservatives include chlorhexidine gluconate (column 5, lines 25-28).  If desired, the formulations may include a perfume or fragrance to provide a pleasing scent or a dye to provide a characteristic color (column 6, lines 52-55).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Hoang et al. claims a polyalkylaneoxide dimethylsiloxane copolymer, Hoang et al. does not expressly teach an ethoxylated silicone.  However, Hoang et al. does suggest the polyalkylaneoxide dimethylsiloxane copolymer includes ethoxylated silicones.  
	While Hoang et al. claims a moisturizer is included, Hoang et al. does not claim specific moisturizers.  However, Hoang et al. does teach that moisturizers include glycerin.  
	While Hoang et al. suggests chlorhexidine gluconate can be included, Hoang et al. does not expressly claim its inclusion.  
	While Hoang et al. suggests fragrances or dyes can be included, Hoang et al. does not claim such.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to utilize glycerin (aka glycerine or glycerol) as a moisturizer.  One skilled in the art would have been motivated to utilize a moisturizer in order to soften and soothe the skin as taught by Hoang et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught moisturizers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to utilize chlorhexidine gluconate (aka a chlorhexidine salt) in the composition.  One skilled in the art would have been motivated to include chlorhexidine gluconate in order to maintain stability of the composition as taught by Hoang et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught preservatives as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to utilize fragrances or dyes in the composition.  One skilled in the would have been motivated to include a fragrance to provide a pleasing scent or a dye to provide a characteristic color as taught by Hoang et al. 
	Regarding claims 3-4, 6 and 8, Hoang et al. teaches ethoxylated silicones.  One type has the formula:  
    PNG
    media_image1.png
    69
    219
    media_image1.png
    Greyscale
 where PE=-(EO)m(PO)nR where R is a lower alkyl group.  When n is 0, this results in bis-PEG dimethicone.  Since Hoang et al. indicates that x, y, m and n are varied, this results in silicone polymers which overlap in the length of PEG (aka EO).  
	Regarding claims 27-28, lauramidopropyl betaine is taught as a foaming surfactant which is a betaine surfactant for adjusting the foam properties. This compound is a quaternary ammonium compound.  Regarding claim 27, lauramidopropyl betaine is taught as being present in an amount from about 5 to about 25 weight percent of the total composition which overlaps with the concentration required.  
Regarding claim 90, the thickener taught (exemplified and claimed) is not necessarily an emulsifier and only one thickener is required.  



Claims 1-4, 6, 8, 17-10, 27-30, 33-35, 40, 88 and 90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoang et al. as applied to claims 1-4, 6, 8, 17-19, 27-30, 33-35, 40, 88 and 90  above and in view of Dufay et al. (USPGPUB No. 20050143277).
Applicant Claims
	The instant application claims the additional surfactant is an alkylglucoside.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Hoang et al. are set forth above.  Hoang et al. teaches the inclusion of an emulsifier as well as betaines.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Hoang et al. does not teach the inclusion of an alkylglucoside.  However, this deficiency is cured by Dufay et al.
	Dufay et al. is directed to surfactant mixtures.  Alkyl oligoglucosides are nonionic surfactants which have acquired particular significance in recent years by virtue of their particular dermatological compatibility.  These compounds foam and can be combined with other surfactants (paragraph 0003).  Taught is a mixture of alkyl and/or alkenyl oligoglycosides, betaines and alkyl ether sulfates (paragraph 0008-0010).  This mixture has optimized dermatological compatibility (paragraph 0012).  The surfactant mixture can be utilized in foams and hydroalcoholic solutions (paragraph 0031).  Exemplified glucosides include cocoglucosides (table 2).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Hoang et al. and Dufay et al.  and utilize the surfactant mixture of Dufay et al. in the composition of Hoang et al.  One skilled in the art would have been motivated to utilize this mixture because Hoang et al. is directed to a foamable composition and Dufay et al. teaches the surfactant mixture includes those (alkyl oligoglucosides) which can foam and that this mixture has optimized dermatological compatibility.  Since the surfactant mixture can be utilized in hydroalcoholic solutions there is a reasonable expectation of success.  
Response to Arguments
Applicants’ arguments filed November 3 2022 have been fully considered but they are not persuasive. 
Applicants argue that Hoang never states its composition is mixed with air and dispensed as a foam from a dispenser.  As a skin wash, the foam produced from Hoang’s formulation would be from rubbing one’s hands together.  Hoang discloses silicone-based compounds but not as foaming surfactants.  Hoang discloses several properties of the silicone-based copolymers.  It is argued that the Office action overlooked that these silicone-based copolymers are contributing to antifoaming and moderating profoaming in the compositions.  It is argued that Hoang discloses its formulations contain a relatively high concentration of foaming surfactant.  
Regarding Applicants arguments, firstly, none of the claims require a dispenser.  Only claim 2 recites that the composition foams when mixed with air.  Hoang clearly teaches the compositions are foamable.  Even using the composition in the manner suggested, a skin wash, rubbing one’s hands together would necessarily incorporate air.  Nonetheless, the claims are directed to a composition.  The composition just has to be capable of being foamed, clearly the compositions of Hoang are foamable.  The limitations of claim 2 are directed to how the composition performs in use, however, "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Regarding the antifoam nature of the block copolymers of Hoang, Hoang specifically teaches:  contribute to antifoaming; moderate profoaming; as recognized on page 13 of Applicants response.  Profoaming is the opposite of antifoaming.  Therefore, Applicants claims are not structurally distinct from Hoang.  The silicones of Hoang are ethoxylated silicones which are the same as instantly claimed. Additionally, the claims just require that the composition is foamable.  This means the composition has to be capable of foaming, the claims are not directed to a composition which is necessarily a foam.  Nonetheless, Hoang teaches the compositions are foamable and include foaming surfactants which enhances the foamability of the composition.  Therefore, the compositions are clearly capable of foaming.  It is unclear to the examiner the point Applicants are making with respect to the amount of the foaming agent present.  The instant claims never recite a particular amount of additional surfactant for adjusting the properties of the foam.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616